DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 20080002134).

    PNG
    media_image1.png
    411
    872
    media_image1.png
    Greyscale

Regard to claim 11, Jeong discloses a display apparatus comprising: 
a first substrate 210 including a display area [an active region 221], and a peripheral area; 
a terminal portion disposed in the peripheral area; 
a second substrate 240 disposed on the first substrate;   
a sealing unit 250 located between the first substrate and the second substrate and surrounding the display area; and 
a first resistance measuring pattern [common electrode 244 on the upper substrate 240] located at an upper surface of the sealing unit, and 
a second resistance measuring pattern [common voltage line 230] located at a lower surface of the sealing unit, 
wherein each of the first and second resistance measuring patterns is electrically connected to the terminal portion.  

the first and second resistance measuring patterns extends along edges of the first substrate and has a rectangular shape including an open side (see Fig. 7), and wherein 
the terminal portion is located at the open side of the first and second resistance measuring patterns.  

2.	Claims 1-6, 9, 11-12, 14-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (US 20180210245).

    PNG
    media_image2.png
    341
    1059
    media_image2.png
    Greyscale

Regard to claim 1, Yao et al. disclose a display apparatus comprising: 
a first substrate 1 including a display area D and a peripheral area; 
a second substrate 2 overlapping the first substrate; 
a sealing unit 3 surrounding the display area D and disposed between the first substrate 1 and the second substrate 2; and 
a first resistance measuring pattern [second conductive portions 6] located at an upper surface of the sealing unit, and 
a second resistance measuring pattern [first conductive portions 5] located at a lower surface of the sealing unit, 
wherein each of the first and second resistance measuring patterns 5/6 extends along edges of the first substrate and has a loop shape including an open side (see annotated in Fig. 4).  

Regard to claim 2, Yao et al. disclose the display apparatus further comprising a terminal portion 17 arranged at an edge of the first substrate in the peripheral area, wherein the terminal portion is located at the open side of the first and second As illustrated by FIG. 5b, the first conductive portion 5 and the peripheral wirings 16 and wiring terminal 17 which are located in the bonding region E are disposed in different layers, and an insulating layer 18 can be disposed between a film layer where the first conductive portion 5 is located and the film layer where the peripheral wirings 16 and wiring terminal 17 are located [0066]].  

Regard to claim 3, Yao et al. disclose the display apparatus, wherein a data drive circuit is located at the terminal portion 17, and the data drive circuit [a wiring terminal which is used for electrically connecting the printed circuit board and located at a side of the array substrate 1, and the exposed region is the bonding region E [0071]] is configured to compare an initial resistance value [a resistance test] of the sealing unit with a resistance value [the detected resistance value] measured by using the first and second resistance measuring patterns [testing a resistance value between any two of the first conductive portions in the bonding region; upon the detected resistance value being abnormal, determining that there is a defect in the sealant in the corresponding regions of the two first conductive portions or between the corresponding regions of the two first conductive portions[0026]].

Regard to claim 4, Yao et al. disclose the display apparatus, wherein an end portion of the first resistance measuring pattern and an end portion of the second resistance measuring pattern are respectively electrically connected to the terminal portion.  

Regard to claim 5, Yao et al. disclose the display apparatus, wherein the end portion of the first resistance measuring pattern and the end portion of the second resistance measuring pattern are spaced apart from each other by a predetermined distance.  

Regard to claim 6, Yao et al. disclose the display apparatus, wherein the first resistance measuring pattern and the second resistance measuring pattern respectively extend from the edges of the first substrate and edges of the second substrate toward the display area.  

Regard to claim 9, Yao et al. disclose the display apparatus, wherein at least one of the first and second resistance measuring patterns comprises a plurality of fragments separated from one another.  

a first substrate 1 including a display area D, and a peripheral area; 
a terminal portion 17 disposed in the peripheral area; 
a second substrate 2 disposed on the first substrate;   
a sealing unit 3 located between the first substrate and the second substrate and surrounding the display area; and 
a first resistance measuring pattern [second conductive portions 6] located at an upper surface of the sealing unit, and 
a second resistance measuring pattern [first conductive portions 5] located at a lower surface of the sealing unit, 
wherein each of the first and second resistance measuring patterns is electrically connected to the terminal portion [As illustrated by FIG. 5b, the first conductive portion 5 and the peripheral wirings 16 and wiring terminal 17 which are located in the bonding region E are disposed in different layers, and an insulating layer 18 can be disposed between a film layer where the first conductive portion 5 is located and the film layer where the peripheral wirings 16 and wiring terminal 17 are located [0066]].  

Regard to claim 12, Yao et al. disclose the display apparatus, wherein the first and second resistance measuring patterns 5/6 extends along edges of the first substrate and has a rectangular shape including an open side, and wherein the terminal portion 17 is located at the open side of the first and second resistance measuring patterns.  

Regard to claim 14, Yao et al. disclose the display apparatus, wherein an end portion of the first resistance measuring pattern 5/6 and an end of the second resistance measuring pattern are electrically connected to the terminal portion 17, respectively.  

Regard to claim 15, Yao et al. disclose the display apparatus, wherein the end portion of the first resistance measuring pattern and the end portion of the second resistance measuring pattern are spaced apart from each other by a predetermined distance.  

Regard to claim 19, Yao et al. disclose the display apparatus, wherein at least one of the first and second resistance measuring patterns comprises a plurality of fragments separated from one another.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 104298012) in view of Jeong (US 20080002134) and Kwak (US 8049412).

    PNG
    media_image3.png
    219
    426
    media_image3.png
    Greyscale


Regard to claim 1, Chen et al. disclose a display apparatus comprising: 
a first substrate 200 including a display area and a peripheral area; 
a second substrate 100 overlapping the first substrate; 
a sealing unit 300 surrounding the display area and disposed between the first substrate and the second substrate; and 
a first resistance measuring pattern 101 located at an upper surface of the sealing unit, and 
a second resistance measuring pattern 201 located at a lower surface of the sealing unit, 
wherein each of the first and second resistance measuring patterns extends along edges of the first substrate [the first conductive layer 101. and the first conductive layer 101 through the peripheral wiring which joint with the driving IC circuit through the peripheral wiring of the array substrate, can realize the driving IC circuit to independently control electric field 201 between first conductive layer 101 and the second conductive layer is achieved.] 
Chen fail to disclose the display apparatus, wherein each of the first and second resistance measuring patterns extends along edges of the first substrate has a loop shape including an open side.

    PNG
    media_image4.png
    397
    843
    media_image4.png
    Greyscale

Jeong teaches the display apparatus, wherein the first resistance measuring pattern 230 extends along edges of the first substrate has a loop shape including an open side with two sides (see Fig. 7(Jeong) above) incorporated with a gate pad 224a and a data pad 225a, which are electrically connected to one of the ends of the gate lines 224 and the data lines 225 to supply signals from the exterior to the gate lines 224 and the data lines 225, respectively. Kwak teaches the display apparatus, wherein the first resistance measuring pattern extends along edges of the first substrate has a loop shape including an open side with one side (see Fig. 1(Kwak) above) incorporated with a drive circuit 120 and a pad unit 130 formed thereon.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display apparatus as Chen disclosed, wherein each of the first and second resistance measuring patterns extends along edges of the first substrate has a loop shape including an open side for the same motivation that allows effective visual inspections of a sealant and prevents defect generations in a sealant [0003] as Jeong taught or for supplying power of a power source to the display unit as Kwak taught.

Regard to claim 3, Chen discloses the display apparatus, wherein a data drive circuit (IC circuit) inherently is located at the terminal portion, and the data drive circuit is configured to compare an initial resistance value [when voltage is zero] of the sealing unit with a resistance value [when the voltage is greater than zero] measured by using the first and second resistance measuring patterns [the sealant 300 in the electroluminescent material 301 cannot be shielded by the black matrix 102 from the first substrate 100, so that the frame of the display panel can display colour, to meet individual requirements, wherein can through controlling the first conductive layer 101 and second conductive layer 201 to apply the voltage to control the frame colour of display panel, for example, when the voltage is zero. sealant electroluminescent material in 300 301 does not emit light, the display panel frame displays black when the voltage is greater than zero and sealant of electroluminescent material in 300 301 to light the display panel frame can display the corresponding colour, and can through magnitude of control voltage. to adjust the depth of color; said sealant 300 is doped electroluminescent material 301 will be described below. electroluminescent material 301 is as follows: some substances under the action of external electric field and the electric energy directly into light energy, having such a property of the material known as electroluminescent material 301[0037]-[0039]].
Regard to claim 4, Chen discloses the display apparatus, wherein an end portion of the first resistance measuring pattern 201 and an end portion of the second resistance measuring pattern 101 are respectively electrically connected to the terminal portion (with inherently connected to the IC circuit).  

Regard to claim 5, Chen discloses the display apparatus, wherein the end portion of the first resistance measuring pattern 201 and the end portion of the second resistance 101 measuring pattern are spaced apart from each other by a predetermined distance.  

 the display apparatus, wherein the first resistance measuring pattern 201 and the second resistance measuring pattern 101 respectively extend from the edges of the first substrate and edges of the second substrate toward the display area.  

Regard to claim 7, it would be obvious as a matter of design choice to form “a width of the second resistance measuring pattern less than a width of the sealing unit” as Jeong taught, since applicant has not disclosed that “a width of the second resistance measuring pattern less than a width of the sealing unit” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a width of the second resistance measuring pattern less than a width of the sealing unit”.

Regard to claim 8, Chen disclose the display apparatus further comprising a power supply line located between the first substrate and the sealing unit, wherein the sealing unit covers a portion of the power supply line [first conductive layer controlled by the IC circuit for driving peripheral region corresponding to 101 on the colour film substrate and array substrate on the vertical electric field between the second conductive layer 201 so as to power the electroluminescent material excited luminescent under the electric field. and to achieve different colours by different material components]. However, Chen fails to disclose the display apparatus, wherein the second resistance measuring pattern and the power supply line are located on a same layer and are apart from each other.  Kwak teaches the display apparatus, wherein the second resistance measuring pattern 140 and the power supply line 150 are located on a same layer and are apart from each other.

Regard to claim 11, Chen et al. disclose a display apparatus comprising: 
a first substrate 200 including a display area, and a peripheral area; 
a terminal portion inherently disposed in the peripheral area [to connected with the IC circuit]; 
a second substrate 100 disposed on the first substrate 200;   
a sealing unit 300 located between the first substrate and the second substrate and surrounding the display area; and 
a first resistance measuring pattern 201 located at an upper surface of the sealing unit, and 
a second resistance measuring pattern 101 located at a lower surface of the sealing unit, 
wherein each of the first and second resistance measuring patterns is electrically inherently connected to the terminal portion [to connected with the IC circuit].

However, Chen et al. do not explicitly disclose the display apparatus, wherein each of the first and second resistance measuring patterns is electrically connected to the terminal portion, wherein the first and second resistance measuring patterns extends along edges of the first substrate and has a rectangular shape including an open side, and wherein the terminal portion is located at the open side of the first and second resistance measuring patterns (claim 12).  

Jeong teaches the display apparatus, wherein the first resistance measuring pattern 230 is electrically connected to the terminal portion, wherein the first resistance measuring patterns 230 extends along edges of the first substrate 200 and has a rectangular shape including an open side [two sides, see Fig. 7(Jeong) above], and wherein the terminal portion is located at the open side [two sides, see Fig. 7(Jeong) above] of the first and second resistance measuring patterns to incorporate with a gate pad/terminal 224a and a data pad/terminal 225a, which are electrically connected to one of the ends of the gate lines 224 and the data lines 225 to supply signals from the exterior to the gate lines 224 and the data lines 225, respectively.  Kwak teaches the display apparatus, wherein the first resistance measuring pattern 140 is electrically connected to the terminal portion, wherein the first resistance measuring patterns 140 extends along edges of the first substrate 100 and has a rectangular shape including an open side [one side, see Fig. 1(Kwak) above], and wherein the terminal portion is located at the open side [one side, see Fig. 1(Kwak) above] of the first and second resistance measuring patterns to incorporate with a drive circuit 120 and a pad/terminal unit 130 formed thereon.  

 the display apparatus, wherein each of the first and second resistance measuring patterns is electrically connected to the terminal portion, wherein the first and second resistance measuring patterns extends along edges of the first substrate and has a rectangular shape including an open side, and wherein the terminal portion is located at the open side of the first and second resistance measuring patterns for the same motivation that allows effective visual inspections of a sealant and prevents defect generations in a sealant [0003] as Jeong taught or for supplying power of a power source to the display unit as Kwak taught.

Regard to claim 13, Chen discloses the display apparatus, wherein a data drive circuit (IC circuit) inherently is located at the terminal portion, and the data drive circuit is configured to compare an initial resistance value [when voltage is zero] of the sealing unit with a resistance value [when the voltage is greater than zero] measured by using the first and second resistance measuring patterns [the sealant 300 in the electroluminescent material 301 cannot be shielded by the black matrix 102 from the first substrate 100, so that the frame of the display panel can display colour, to meet individual requirements, wherein can through controlling the first conductive layer 101 and second conductive layer 201 to apply the voltage to control the frame colour of display panel, for example, when the voltage is zero. sealant electroluminescent material in 300 301 does not emit light, the display panel frame displays black when the voltage is greater than zero and sealant of electroluminescent material in 300 301 to light the display panel frame can display the corresponding colour, and can through magnitude of control voltage. to adjust the depth of color; said sealant 300 is doped electroluminescent material 301 will be described below. electroluminescent material 301 is as follows: some substances under the action of external electric field and the electric energy directly into light energy, having such a property of the material known as electroluminescent material 301[0037]-[0039]].
Regard to claim 14, Chen discloses the display apparatus, wherein an end portion of the first resistance measuring pattern and an end of the second resistance measuring 
Regard to claim 15, Chen discloses the display apparatus, wherein the end portion of the first resistance measuring pattern 201 and the end portion of the second resistance 101 measuring pattern are spaced apart from each other by a predetermined distance.
Regard to claim 16, Chen disclose the display apparatus further comprising a power supply line located between the first substrate and the sealing unit, wherein the sealing unit covers a portion of the power supply line [first conductive layer controlled by the IC circuit for driving peripheral region corresponding to 101 on the colour film substrate and array substrate on the vertical electric field between the second conductive layer 201 so as to power the electroluminescent material excited luminescent under the electric field. and to achieve different colours by different material components]. However, Chen fails to disclose the display apparatus, wherein the second resistance measuring pattern and the power supply line are located on a same layer and comprise a same material.  Kwak teaches the display apparatus, wherein the second resistance measuring pattern 140 and the power supply line 150 are located on a same layer. It would be obvious as a matter of design choice to form “the second resistance measuring pattern and the power supply line comprising a same material”, since applicant has not disclosed that “the second resistance measuring pattern and the power supply line comprising a same material” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the second resistance measuring pattern and the power supply line comprising a same material”.
Regard to claim 17, Chen discloses the display apparatus, wherein the first resistance measuring pattern 201 and the second resistance measuring pattern 101 respectively extend from the edges of the first substrate and edges of the second substrate toward the display area.  
Regard to claim 18, it would be obvious as a matter of design choice to form “a width of the second resistance measuring pattern less than a width of the sealing unit” as Jeong “a width of the second resistance measuring pattern less than a width of the sealing unit” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a width of the second resistance measuring pattern less than a width of the sealing unit”.

Regard to claims 10 and 20, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the first and second resistance measuring patterns 101/201 each comprises a bent portion”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would be obvious as a matter of design choice to form “the first and second resistance measuring patterns 101/201 each comprises a bent portion”, since applicant has not disclosed that “the first and second resistance measuring patterns 101/201 each comprises a bent portion” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the first and second resistance measuring patterns 101/201 each comprises a bent portion”.

2.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 104298012) in view of Jeong (US 20080002134) and Kwak (US 8049412) applied to claims 1 and 11 in further view of Yao et al. (US 20180210245).

Chen fails to disclose the display apparatus, wherein at least one of the first and second resistance measuring patterns 5/6 comprises a plurality of fragments separated from one another.  

    PNG
    media_image5.png
    335
    876
    media_image5.png
    Greyscale

a plurality of independent first conductive portion 5 and second conductive portion 6 are electrically connected through the conductive ball 4 to form a non-closed conductor surrounding the boundary of the display area].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the display apparatus as Chen disclosed, wherein at least one of the first and second resistance measuring patterns comprises a plurality of fragments separated from one another for 
improved by intercepting the liquid crystal display panel which having micro gap or breaking sealant problem to be absent from entering the subsequent processes [0042] for Yao taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoo et al. (US 20040227895) disclose an LCD apparatus 600 including a first substrate 100, a second substrate 200, a common voltage-applying member 300 and liquid crystal 400. The common voltage-applying member 300 includes an insulator 350 and a conductor 390 wrapping the insulator 350. The insulator 350 includes a photosensitive material and is formed during fabrication of the first and second substrates 100 and 200. The conductor 390 is formed on a surface of the insulator 350 during formation of the common electrode 220 or the pixel electrode 129.
Chen (US 20130141683) discloses LCD panel including an array substrate and a color filter substrate. The color filter substrate includes a top plate 10, and a top electrode 30 is arranged on the top plate 10. The array substrate includes a bottom plate 20, and a bottom electrode 40 is arranged on the bottom plate 20. Alignment layers 50 are respectively coated on the top plate 10 and the bottom plate 20.
Nishida (US 20140160413) disclose the electro-optical device (the liquid crystal device 100) including a first substrate (an element substrate 10), a transparent second substrate (an opposite substrate 20) which is disposed opposite to the first substrate, an 
Makino et al. (CN-205353529) disclose array substrate AR with the outermost peripheral wiring including a wiring group WG. a groove portion 4 is formed in the third insulating film 13, a first groove portion 4a formed along the first direction X in the area overlapping with the first sealing portion SL1, a second groove portion 4b is formed along the second direction in an area overlapping with the second sealing part SL2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871